Title: From George Washington to Jonathan Trumbull, Sr., 7 October 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Sir,
          Head Quarters West Point Octor 7th 1779
        
        I had the honor of addressing your Excellency on the 4th instant upon the subject of an expected cooperation with the Count D’Estaing against the common Enemy. I find upon a consultation with Brigadier General Knox, that the probable expenditure of ammunition, should such an event take place, will be more than our Continental Magazines are likely to afford—You must be so fully sensible of the consequences which would follow the interruption of our operations for want of powder, even for one day, that I shall make no apology for requesting a loan from the State of Connecticut, of as much of that article, from their private Magazines, as they can possibly spare, should any enterprise of consequence, in conjunction with the fleet and army of His Most Christian Majesty be undertaken. I have upon every occasion, so fully experienced your Excellency’s zeal and attention to the concerns of the general interest, that I am convinced of your using all your influence with the State in obtaining the grant of this my request—I shall be glad to know what reliance I may have upon you and what quantity I may expect. I have the honor to be With the greatest respect & esteem Your Excellency’s Most Obet servant
        
          Go: Washington
        
        
          P.s. I have this moment been honored with yours of the 2d—the contents of which afford me great pleasure—Your Excellency may depend on the earliest intelligence of the Counts approach—I beg leave to refer you to mine of the 4th for the particulars required in yours of the 2d.
        
      